228 F.2d 223
Lena Mae MASSEY, as Administratrix of the Estate of Felix Monroe Massey, deceased, Appellant,v.UNITED STATES STEEL CORPORATION, Appellee.
No. 15243.
United States Court of Appeals Fifth Circuit.
September 9, 1955.

Appeal from the United States District Court for the Northern District of Alabama; Seybourn H. Lynne, Judge.
W. E. Brobston, Richard L. Jones, Lipscomb, Brobston, Jones & Brobston, Bessemer, Ala., for appellant.
William Henry Beatty, Birmingham, Ala., Burr, McKamy, Moore & Tate, Birmingham, Ala., of counsel, for appellee.
Before RIVES, TUTTLE and CAMERON, Circuit Judges.
PER CURIAM.


1
In view of the decision of the Supreme Court of Alabama in the case of Massey v. United States Steel Corporation, 86 So. 2d 375, decided August 18, 1955, the judgment of the district court dismissing appellant's complaint is hereby affirmed, subject, however, to the right of either party to apply for revocation of this order and reinstatement of said appeal, and for such further order or judgment as may be necessary or appropriate in the event that the Supreme Court of Alabama should subsequently grant a rehearing on, or otherwise change its said decision on which this order is based.


2
Affirmed.